Citation Nr: 1505644	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder not otherwise specified (NOS), to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to June 1992; November 1998 to May 1999; and January 2003 through August 2007.  He also served with the Army Reserves from June 1992 through November 1998; and May 1999 to January 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) of Columbia, South Carolina, which denied service connection for PTSD. 

The Board notes that the Veteran's specific claim related to service connection for PTSD.  A United States Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In an October 2010 VA examination, the examiner diagnosed the Veteran with major depressive disorder NOS.  Accordingly, the Board has recharacterized the issue.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has an acquired psychiatric disorder due to his time in service where he experienced bombings while stationed in Berlin, and witnessed dead bodies during Operation Desert Storm.  

First, it appears as though there are outstanding personnel records from the Veteran's service.  As the Veteran is claiming he has experienced stressors from service in Vietnam, Germany in the 1980's, and from Desert Storm, these records should be obtained.  See e.g., April 2013 VA treatment record indicating that the Veteran "reports nightmares, mood swings and social isolation issues regarding experiences in Vietnam."  

Next, the Veteran has stated he was present during the night club bombing of the La Belle in Germany in 1986, although he stated multiple times that it occurred in 1983, and later in an October 2011 VA Medical Center (VAMC) treatment record, he stated that he experienced multiple bombings in Berlin in 1984, and experienced stressors from 1984 to 1987.  See April 2014 hearing transcript.  Upon remand the Joint Services Records Research Center (JRSSC) or any other appropriate agency should attempt to verify the Veteran's claimed Berlin bombing stressor, including whether the Veteran was present.  

In October 2010, the Veteran was afforded a VA psychiatric examination.  The Veteran noted he had been at a nightclub in Berlin that was bombed and several soldiers were killed.  He also stated he was in Desert Storm and saw bodies from combat.  The examiner diagnosed him with depressive disorder, NOS, but not PTSD.  The examiner stated that the Veteran had a few symptoms of PTSD but was denying the full range of symptoms required for a diagnosis.  The examiner stated that the Veteran's claimed stressor did not seem to be related to his fear of hostile military activity, although no rationale was given.  

Since the October 2010 examination VA medical Center (VAMC) records indicate that the Veteran may have new acquired psychiatric symptoms.  In December 2013, the Veteran indicated he was experiencing mood swings and hyperarousal due to his military experiences in Desert Storm.  In March 2014, the Veteran indicated that he was experiencing flashbacks.  

On his January 1997 Report of Medical History for the purpose of a five year physical during his inactive Reserve service, the Veteran listed that he had depression or excessive worry, and frequent trouble sleeping.  Given that the Veteran was diagnosed with major depressive disorder in his October 2010 VA examination, upon Remand, the Veteran should be afforded a new examination based on the updated treatment and personnel records, to determine the nature and etiology of his claim acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain, from the appropriate repository a complete copy of the Veteran's official military personnel file.  

2.  Notify the Veteran of the information and evidence required to substantiate his claim for service connection as secondary to service-connected disability.  

3.  Request that the JSRRC or any other appropriate agency verify the alleged stressful event involving the La Belle nightclub in Berlin in 1986.  If it is necessary to obtain additional information from the Veteran regarding the claimed stressor, such should be accomplished.  

4.  After completing the above, schedule a VA examination to provide an opinion concerning the etiology and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and major depressive disorder NOS.  The claims file, including the electronic claims file must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed.  

a.  Please opine whether the Veteran has a current diagnosis of PTSD which is at least as likely as not (a 50 percent or greater probability ) related to a corroborated stressor or the fear of hostile military or terrorist activity.

Attention is directed to the Veteran's claimed stressors of
witnessing deaths during Operation Desert Storm, experiencing a club bombing in Berlin in the 1980's during service, and a gas stove explosion that resulted in burn injuries to the Veteran (see July to September 1981 narrative summary of hospitalization following the gas stove explosion).  

b.  Identify any other diagnosed acquired psychiatric disorders and state whether it is at least as likely as not (a 50 percent or greater probability) that the acquired psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

The examiner's attention is directed to the Veteran's January 1997 Report of Medical History during his inactive Reserve service, where the Veteran listed that he had depression or excessive worry, and frequent trouble sleeping.

c.  Opine whether it is at least as likely as not (a 50 percent or greater probability) that an acquired psychiatric disorder is due to or aggravated beyond the natural progress by a service-connected disability (e.g., low back condition; right knee arthritis; tinnitus; burn scars of the right thigh, left thigh, chest, stomach, and the hands; right and left knee patellofemoral pain syndrome; hemorrhoids, hearing loss, allergic rhinitis, gastroesophageal reflux disease, and erectile dysfunction).  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder(s) found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected disorder(s).

In this regard, the examiner's attention is directed to VA diagnoses of dysthymic disorder secondary to pain and pain affecting psychological.  See e.g., VA Mental Health Outpatient Note dated in October 2011.

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




